Citation Nr: 0905296	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1962 
to June 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.  


FINDING OF FACT

The competent medical evidence fails to demonstrate that 
diabetes mellitus manifested during the Veteran's active duty 
service or is otherwise related to his active duty service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
due to service or any herbicide (Agent Orange) exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in September 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2004 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2004 letter was sent to 
the Veteran prior to the December 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided this notice, 
the Board finds any related error to be nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that a 
preponderance of the evidence is against the Veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board 
decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA treatment records.  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between his diabetes mellitus and military service.  In the 
absence of any evidence of in-service injuries or complaints 
or competent evidence suggesting a link between his current 
disability and service, VA is not required to provide the 
Veteran with a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II. Analysis

The Veteran asserts that he is entitled to service connection 
for diabetes mellitus as a result of exposure to herbicides 
(Agent Orange) during his service in Vietnam.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against his claim and the 
appeal as to this issue will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Additionally, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that service in 
the Republic of Vietnam as outlined in 38 C.F.R. 
§ 3.307(a)(6)(iii) could be presumed for all recipients of 
the Vietnam Service Medal in the absence of any contradictory 
evidence.  VA appealed this decision to the U.S Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of herbicide cases affected by the Haas 
decision.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii), which states that in order to be afforded 
the presumption of exposure to herbicides including Agent 
Orange, the veteran must have actually set foot in the 
Republic of Vietnam.  The case was appealed to the United 
States Supreme Court, but certiorari was denied, resulting in 
a final ruling that the presumption of herbicide exposure 
only applies to veterans who set foot in the Republic of 
Vietnam between January 9, 1962, and May 7, 1965.  See 
38 C.F.R. § 3.307(a)(6)(iii); see also 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525) (denying certiorari).

During his overseas service, the Veteran in this case served 
aboard the U.S.S. Perkins on the waters surrounding Vietnam.  
There is no evidence in the record indicating the Veteran set 
foot in Vietnam.  Indeed, the Veteran stated in a September 
2005 letter that although his ship came close to land, he did 
not set foot in Vietnam.

The Veteran did state stated that he set foot in other 
Pacific locations including the Philippines, Japan, and 
Taiwan.  However, current VA law does not contain a 
presumption of service connection for herbicide exposure for 
these locations during the Veteran's period of service.  
Therefore, it may not be presumed that the Veteran was 
exposed to herbicides including Agent Orange during his 
active duty service.

Although the presumption of herbicide exposure does not apply 
in this case, the Veteran's claim does not necessarily fail.  
In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. § 
3.309(e), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.

In this case, there is no indication the Veteran's diabetes 
mellitus began during his active duty service.  The Veteran's 
service treatment records are negative for related 
complaints.  The Veteran's first diagnosis of diabetes came 
in 2002, more than 35 years after separation from active 
duty, indicating he did not suffer from diabetes mellitus 
while on active duty or for many years thereafter.

Additionally, there is no evidence that the Veteran's 
diabetes mellitus is related to his active duty service.  The 
Veteran's claims file contains VA treatment records related 
to his diabetes mellitus but none suggest the disease is 
related to his military service or Agent Orange exposure 
therein.  The Board acknowledges the Veteran's own statements 
that his diabetes mellitus is caused by Agent Orange 
exposure.  However, as a layperson, he is not competent to 
draw such a conclusion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  The lack of an 
etiological opinion relating the Veteran's diabetes mellitus 
to his active duty service weighs heavily against his claim, 
as this is a required element in a non-presumptive service 
connection claim when there is no evidence of in-service 
incurrence or continuity of symptomotology.

In addition to a lack of etiological evidence, the Board 
finds the more than thirty-five year lapse in time between 
the Veteran's active service and the first diagnosis of 
diabetes mellitus to be highly probative.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The evidence of record, as discussed above, demonstrates that 
the Veteran did not experience symptoms associated with 
diabetes mellitus for more than thirty-five years after his 
discharge from service.  Additionally, there is no indication 
the Veteran's current diabetes mellitus is related to his 
active duty service.  As such, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit-of-the-doubt rule does not apply and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


